DETAILED ACTION
	Applicant’s reply filed August 19, 2021 has been fully considered.  Claims 1 and 20 are amended, claims 21-22 are new, claims 1 and 4-22 are pending, and claims 11-19 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 4-10, and 20-22:  In the preamble of the claim, claims 1 and 20 limit the composition using the transitional phrase “consisting of” which limits the composition to only those ingredients recited in the claim.  However, claims 1 and 20 go on to recite the presence of “additives comprising…”  which is open ended regarding any additive to the claim including those not specifically recited.  Thus the scope of the claim is unclear as it is both closed ended in the preamble, yet shifts to open ended in the body of the claim.  For purposes of further examination, the claims have given their broadest reasonable interpretation which would allow for any other additive to be present in the claim including those not specifically recited.  It is noted that claims 9 and 10 should also be rewritten to exclude the use of “comprising.”  For example, claim 9 can be rewritten to recite in part “…wherein the fiberglass is present in 5 to 45 wt.%...”  and claim 10 can be rewritten to recite in part “…wherein the heat stabilizer is present and is present in 0.005 to 5 wt.%...”
Regarding Claim 21:  Claim 21 recites dependency from itself, therefore, the scope of the claim is unclear.  For purposes of further examination, claim 21 is being interpreted as depending from claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 6-10, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (English machine translation of JP 2018065974 A) in view of Couillens et al. (US Pub. No. 2007/0299171).
Regarding Claims 1, 9, and 22:  Yamada et al. teaches a flame retardant polyamide composition comprising a polyamide, and one or more non-halogen flame retardants such as a phosphinate (flame retardant) and melamine polyphosphate (synergist) ([0001], [0005], and [0025]-[0028]).  Yamada et al. teaches that the composition comprises an additive such as a copper based heat stabilizer ([0059]). Yamada et al. teaches that the polyamide has a ratio of carboxyl groups as terminal groups is 51-89% (ratio of carboxyl to amine end groups is approximately 1.1-6.5) ([0005]).  Yamada et al. further teaches the composition comprising 240 parts by mass or less relative to 100 parts polyamide of an inorganic filler such as glass fibers ([0005] and [0039]-[0041]), overlapping and rendering obvious the claimed range.  While Yamada et al. does further recite the composition comprising an additional polymer (c) ([0005]), such a polymer reads on the open ended additive as claimed.  Therefore, the composition of Yamada et al. does not include any other component except for those recited and satisfies the claim language “consisting of.”
Yamada et al. does not teach with sufficient specificity the claimed range of greater than 1.8.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
	Yamada et al. does not teach a specific embodiment comprising both a phosphinate and melamine polyphosphate.  However at the time of the invention, a person of ordinary skill in the art would have found it obvious to use both compounds with a reasonable expectation of success 
Yamada et al. does not teach fiberglass as the reinforcing material.  However, Couillens et al. teaches fiberglass and glass fibers as equivalent alternatives for reinforcing materials for fireproof polyamides ([0022]-[0023] and [0030]).  Yamada et al. and Couillens et al. are analogous art because they are concerned with the same field of endeavor, namely fireproofed polyamides for molding of electrical parts.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to use the fiberglass filler of Couillens et al. in the composition of Yamada et al. and would have been motivated to do so because it is prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06)
Regarding Claim 6:  Yamada et al. teaches the composition comprises 57-76 wt% polyamide (100 parts polyamide relative to 175 and 130.5 total parts composition) ([0008]).
Regarding Claims 7 and 8:  Yamada et al. teaches the total flame retardant (phosphinate and melamine polyphosphate) is present in 17-45 wt% (30-60 parts flame retardant in 130.5-175 total composition) ([0008]).
	Yamada et al. does not teach that the phosphinate is present in 5-25 wt% and the synergist (melamine polyphosphate) is present in 0.1-15 wt%.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).  Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
Regarding Claim 10:  Yamada et al. teaches the composition comprises an additive such as a copper based heat stabilizer ([0059]).
	Yamada et al. does not teach the amount of copper based heat stabilizer.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  At the time of the invention, a person of ordinary skill in the art would have found it obvious to utilize an amount of heat stabilizer to adequately stabilize the composition without hindering the object of the invention.
	
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (English machine translation of JP 2018065974 A) in view of Couillens et al. (US Pub. No. 2007/0299171) as applied to claim 1 above, and further in view of Aramaki (English machine translation of JP 2001234062 A).
Yamada et al. in view of Couillens et al. renders obvious the composition of claim 1 as set forth above.  Yamada et al. further teaches that the molecular weight of the polyamide should be in the moldable range ([0021]).
Regarding Claim 4:  Yamada et al. does not specify a weight average molecular weight (Mw) of the polyamide.  However, Asahi discloses a polyamide for electronic and electrical parts with a Mw of 30,000-200,000 ([0022] and [0089]), overlapping and rendering obvious the w of Asahi with a reasonable expectation of success and would have been motivated to do so because it is disclosed by Asahi as being a suitable Mw for moldable polyamides for electrical and electronic parts.
Regarding Claim 5:  As z-average molecular weight (Mz) is generally slightly higher than Mw, the range Mz of Asahi et al. would overlap and render obvious the claimed Mz range of 30,000 to 600,000 (MPEP 2144.05).

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (English machine translation of JP 2018065974 A) in view of Couillens et al. (US Pub. No. 2007/0299171).
Yamada et al. teaches a flame retardant polyamide composition comprising a polyamide, and one or more non-halogen flame retardants such as a phosphinate (flame retardant) and melamine polyphosphate (synergist) ([0001], [0005], and [0025]-[0028]).  Yamada et al. teaches that the composition comprises an additive such as a copper based heat stabilizer ([0059]).  Yamada et al. further teaches the composition comprising an inorganic filler such as glass fibers ([0005] and [0039]-[0041]).  While Yamada et al. does further recite the composition comprising an additional polymer (c) ([0005]), such a polymer reads on the open ended additive as claimed.  Therefore, the composition of Yamada et al. does not include any other component except for those recited and satisfies the claim language “consisting of.”


The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely one of the conditions (a)-(e) as claimed.  However, the combined references render obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, the polyamide of Yamada et al. is disclosed to have a  ratio of carboxyl groups as terminal groups of 51-89% (ratio of carboxyl to amine end groups is approximately 1.1-6.5) ([0005]) which overlaps the range disclosed by Applicant as being critical to the invention (see [0018] of Applicant’s original specification).  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.

Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered and sufficiently responded to in the new grounds of rejection as set forth above.  Specifically it is noted that while the preamble of claims 1 and 20 limit the composition using the transitional phrase any additive to the claim including those not specifically recited.  Therefore, the additional polymer (c) of Yamada et al. would read on an additive that is open ended in the claims as written.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        August 26, 2021